NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-8 are allowed.

These claims have been renumbered claims 1 through 7.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Renumbered claims 1 through 7 have been allowed over the prior art.

The examiner is allowing the added amended limitations as neither Canoy (US 20160246304 A1) nor Matsuzaka (JP 2006082775 A) recite receiving, via a first transmitting/receiving module, a measurement result transmitted from the flying body and judging acceptability of the flight status of the flying body based on the measurement result. Furthermore, neither reference mentions the measurement result containing information concerning the flight status of when flight content is changed during gravity center movement of the flying body. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:

a gravity center movement apparatus configured to move a gravity center position of the overall flying body, (“the autonomous aircraft may control an actuator to shift the location of a payload on the aircraft frame and/or move ballast or counter weight via a rail on the autonomous aircraft chassis in response to determining that the CG of the autonomous aircraft is out of position.” (Canoy: Detailed Description – 29th paragraph) Examiner Note: The examiner is interpreting the payload to be the gravity center movement apparatus based on its ability to move the gravity center position of the autonomous aircraft.)

Nevertheless, the examiner is allowing the limitations of renumbered claims 1-7 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667